Case 0:17-cv-60426-UU Document 301 Entered on FLSD Docket 11/05/2018 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


   ALEKSEJ GUBAREV,
   XBT HOLDING S.A., and
   WEBZILLA, INC.                                                          Case No.
     Plaintiffs,
                                                                      0:17-cv-60426-UU
   v.

   BUZZFEED, INC. and
   BEN SMITH
     Defendants.


                      PLAINTIFFS’ MOTION IN LIMINE #2
         TO PRECLUDE THE INTRODUCTION OF TESTIMONY OR EVIDENCE
        CONCERNING VARIOUS IRRELEVANT/HIGHLY PREJUDICIAL TOPICS

                                               Introduction
          Given Defendants’ repeated attempts to make this case about anything other than what it
  is actually about, it is important to start with a basic reminder of what lies at the heart of this
  case. On January 10, 2017, Defendants published a collection of seventeen privately-produced
  memos that had been created as part of a paid opposition-research assignment for a political
  candidate. The memos were created over the span of many months and only the last of those
  memos is at issue in this case. That memo, referred to herein as the “December Memo,” stated,
  in relevant part, that:
          [Redacted] reported that over the period March-September 2016 a company called
          XBT/Webzilla and its affiliates had been using botnets and porn traffic to transmit
          viruses, plant bugs, steal data and conduct “altering operations” against the
          Democratic Party leadership. Entities linked to one Aleksei GUBAROV [sic] were
          involved and he and another hacking expert, both recruited under duress by the
          FSB, Seva KAPSUGOVICH, were significant players in this operation. In Prague,
          COHEN agreed contingency plans for various scenarios to protect the operations,
          but in particular what was to be done in the event that Hillary CLINTON won the
          presidency. It was important in this event that all cash payments owed were made
          quickly and discreetly and that cyber and that cyber and other operators were stood
          down/able to go effectively to ground to cover their traces.




                                                     1
Case 0:17-cv-60426-UU Document 301 Entered on FLSD Docket 11/05/2018 Page 2 of 8



         In other words, Buzzfeed’s publication accused Plaintiffs of: (1) specifically using
  botnets and porn traffic to transmit viruses, plant bugs, steal data, and conduct “altering
  operations” against the Democratic Party Leadership, (2) being agents of the FSB, (3) being part
  of an elaborate conspiracy that would need to go into hiding if Hillary Clinton had won the
  Presidency, and (4) (implicitly) attempting to undermine the 2016 United States Presidential
  election. These are the statements that Plaintiffs allege to be defamatory.
         In this Motion, Plaintiffs move for the Court to preclude Defendants from offering
  evidence or testimony at trial concerning: (1)
                                              (2)
                                      (3)
                                                and (4)


                                               Argument
         Federal Rule of Evidence 401 provides, in relevant part, that evidence is only “relevant if:
  (a) it has any tendency to make a fact more or less probable than it would be without the
  evidence; and (b) the fact is of consequence in determining the action.” Federal Rule of
  Evidence 403 provides that the “court may exclude relevant evidence if its probative value is
  substantially outweighed by a danger of one or more of the following: unfair prejudice,
  confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting
  cumulative evidence.” Bowe v. Pub. Storage, 2015 U.S. Dist. LEXIS 178180, at *12 (S.D. Fla.
  June 2, 2015). Additionally, “because of the powerful and potentially misleading effect of expert
  evidence, sometimes expert opinions that otherwise meet the admissibility requirements may still
  be excluded by applying Rule 403.” Edwards v. Shanley, 580 F. App'x 816, 823 (11th Cir. 2014)
  (citation omitted).
         Pursuant to Federal Rule of Evidence 801(c), “‘Hearsay’ means a statement that: (1) the
  declarant does not make while testifying at the current trial or hearing; and (2) a party offers in
  evidence to prove the truth of the matter asserted in the statement.” Although experts may
  sometimes rely on hearsay in forming their expert opinions, an expert cannot, simply by virtue of
  being an expert, include in his report or testimony hearsay that fall outside the expert’s area of
  expertise. Bowe v. Pub. Storage, 2015 U.S. Dist. LEXIS 178180, at *27-28 (S.D. Fla. June 2,
  2015) (“Dr. Hausman's opinions regarding the economic factors surrounding the self-storage

                                                    2
Case 0:17-cv-60426-UU Document 301 Entered on FLSD Docket 11/05/2018 Page 3 of 8



  market and the economic reasonableness of the access fee are irrelevant to this inquiry. Dr.
  Hausman’s relevant opinions, that a reasonable consumer would not find the access fee
  important, are not based on his expertise and instead constitute a presentation of other evidence
  in the guise of an expert opinion.” (citing Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 136
  (2d Cir. 2013) (“[A] party cannot call an expert simply as a conduit for introducing hearsay
  under the guise that the testifying expert used the hearsay as the basis of his testimony.”))).
  I.     Defendants Should be Precluded from Offering Evidence or Testimony Concerning




                                                    3
Case 0:17-cv-60426-UU Document 301 Entered on FLSD Docket 11/05/2018 Page 4 of 8




  II.     Defendants Should be Precluded from Offering Evidence or Testimony Concerning




                                         This issue has been discussed at length in Plaintiffs’
  Daubert Motion to exclude the testimony of Anthony Ferrante (which Plaintiffs incorporate by
  reference herein) and will not be repeated in detail. However, a few points do need to be stressed
  here.




                                                  4
Case 0:17-cv-60426-UU Document 301 Entered on FLSD Docket 11/05/2018 Page 5 of 8




                                       5
Case 0:17-cv-60426-UU Document 301 Entered on FLSD Docket 11/05/2018 Page 6 of 8




  III.   Defendants Should be Precluded from Offering Evidence or Testimony Concerning

         This topic, too, has been extensively briefed elsewhere (Plaintiffs’ Memo and Reply in
  support of their Motion for Summary Judgment on Public Figure Defense and Plaintiffs’
  Opposition to Defendants’ Motion for Summary Judgment on the same topic, each of which are
  incorporated by reference herein) and will not be repeated at length here. Again, however, a few
  additional points are unique to the present motion.




                                                  6
Case 0:17-cv-60426-UU Document 301 Entered on FLSD Docket 11/05/2018 Page 7 of 8




  IV.    Defendants Should Be Precluded from Offering Evidence or Testimony Concerning




                                             Conclusion
         For the reasons stated hereinabove, Defendants should be precluded from offering
  evidence or testimony at trial concerning: (1)
                                             (2)
                                     (3)
                                               and (4)




                                                   7
Case 0:17-cv-60426-UU Document 301 Entered on FLSD Docket 11/05/2018 Page 8 of 8



  Dated: October 29, 2018

  Respectfully Submitted:

   /s/ Evan Fray-Witzer
   Evan Fray-Witzer (pro hac vice)
   CIAMPA FRAY-WITZER, LLP
   20 Park Plaza, Suite 505
   Boston, Massachusetts 02116
   Telephone: 617-426-0000
   Facsimile: 617-423-4855
   Evan@CFWLegal.com

   /s/ Valentin Gurvits
   Valentin D. Gurvits (pro hac vice)
   Matthew Shayefar (Fla. Bar No. 0126465)
   BOSTON LAW GROUP, PC
   825 Beacon Street, Suite 20
   Newton Centre, Massachusetts 02459
   Telephone: 617-928-1804
   Facsimile: 617-928-1802
   vgurvits@bostonlawgroup.com
   matt@bostonlawgroup.com

   /s/ Brady J. Cobb
   Brady J. Cobb (Fla. Bar No. 031018)
   Dylan Fulop (Fla. Bar No. 123809)
   COBB EDDY, PLLC
   642 Northeast Third Avenue
   Fort Lauderdale, Florida 33304
   Telephone: 954-527-4111
   Facsimile: 954-900-5507
   bcobb@cobbeddy.com
   dfulop@cobbeddy.com

   Attorneys for Plaintiffs




                                             8
